                                 Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 1 of 52


    Fill in this information to identify the case:


    United States Bankruptcy Court for the Southern District of Texas

    Case number (if known):                                     Chapter 11

                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



   Official Form 201
   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                                 04/20

   If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
   number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

   1.   Debtor’s name                                CBL & Associates Properties, Inc.


   2.   All other names debtor used                  N/A
        in the last 8 years

        Include any assumed names, trade
        names, and doing business as
        names




   3.   Debtor’s federal Employer
        Identification Number (EIN)                  XX-XXXXXXX


   4.   Debtor’s address                             Principal place of business                                             Mailing address, if different from principal place
                                                                                                                             of business


                                                     2030         Hamilton Place Blvd.
                                                     Number       Street                                                     Number                     Street


                                                     CBL Center, Suite 500
                                                                                                                             P.O. Box


                                                     Chattanooga                   Tennessee            37421
                                                     City                          State                ZIP Code             City                       State             ZIP Code

                                                                                                                             Location of principal assets, if different from
                                                                                                                             principal place of business
                                                     Hamilton County
                                                     County
                                                                                                                             Number             Street




                                                                                                                             City               State                ZIP Code



   5.   Debtor’s website (URL)                       www.cblproperties.com


   6.   Type of debtor                               ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                     ☐ Partnership (excluding LLP)
                                                     ☐ Other. Specify:


Official Form 201                                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     Page 1
WEIL:\97619294\3\32626.0003
                            Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 2 of 52
Debtor           CBL & Associates Properties, Inc.                                                           Case number (if known)   20-_____ ( )
                 Name


                                                 A. Check one:
 7.      Describe debtor’s business
                                                 ☐   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 ☐   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                 ☐   Railroad (as defined in 11 U.S.C. § 101(44))
                                                 ☐   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                 ☐   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                 ☐   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                 ☒   None of the above


                                                 B. Check all that apply:
                                                 ☐ Tax- exempt entity (as described in 26 U.S.C. § 501)
                                                 ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                                 ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                 C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                    http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                    5313 – Activities Related to Real Estate

 8.      Under which chapter of the
                                                 Check one:
         Bankruptcy Code is the
         debtor filing?                          ☐ Chapter 7
                                                 ☐ Chapter 9
                                                 ☒ Chapter 11. Check all that apply:
         A debtor who is a “small business                        ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D),
         debtor” must check the first sub-box.                      and its aggregate noncontingent liquidated debts (excluding debts owed to
         A debtor as defined in § 1182(1)                           insiders or affiliates) are less than $2,725,625. If this sub-box is selected,
         who elects to proceed under                                attach the most recent balance sheet, statement of operations, cash-flow
         subchapter V of chapter 11 (whether                        statement, and federal income tax return or if any of these documents do
         or not the debtor is a “small                              not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
         business debtor”) must check the                         ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate
         second sub-box.
                                                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                    are less than $7,500,000 and it chooses to proceed under Subchapter V of
                                                                    Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                    sheet, statement of operations, cash-flow statement, and federal income tax
                                                                    return or if any of these documents do not exist, follow the procedure in 11
                                                                    U.S.C. § 1116(1)(B).
                                                                  ☐ A plan is being filed with this petition.
                                                                  ☐ Acceptances of the plan were solicited prepetition from one or more classes
                                                                    of creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                  ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                                    the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                                    Securities Exchange Act of 1934. File the Attachment to Voluntary Petition
                                                                    for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form
                                                                    201A) with this form.
                                                                  ☐ The debtor is a shell company as defined in the Securities Exchange Act of
                                                                    1934 Rule 12b-2.

                                                 ☐ Chapter 12
 9.      Were prior bankruptcy cases             ☒ No
         filed by or against the debtor
                                                 ☐ Yes        District                       When                             Case number
         within the last 8 years?
                                                                                                           MM/ DD/ YYYY
         If more than 2 cases, attach a
         separate list.
                                                              District                       When                             Case number
                                                                                                           MM / DD/ YYYY




Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    Page 2
WEIL:\97619294\3\32626.0003
                             Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 3 of 52
Debtor           CBL & Associates Properties, Inc.                                                                Case number (if known)   20-_____ ( )
                 Name


 10. Are any bankruptcy cases                     ☐ No
     pending or being filed by a
     business partner or an                       ☒ Yes            Debtor         See Schedule 1                                   Relationship     See Schedule 1
     affiliate of the debtor?                                      District       Southern District of Texas                       When             November 1, 2020
         List all cases. If more than 1,                                                                                                            MM / DD/ YYYY
                                                                   Case number, if known
         attach a separate list.



 11. Why is the case filed in this                Check all that apply:
     district?
                                                  ☐     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                        immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                        district.
                                                  ☒     A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12. Does the debtor own or have
                                                  ☒ No
     possession of any real
     property or personal property                ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
     that needs immediate
     attention?                                                Why does the property need immediate attention? (Check all that apply.)
                                                              ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                                    health or safety.

                                                                    What is the hazard?
                                                              ☐     It needs to be physically secured or protected from the weather.
                                                              ☐     It includes perishable goods or assets that could quickly deteriorate or lose value
                                                                    without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                                    securities-related assets or other options).


                                                               ☐ Other


                                                              Where is the property?
                                                                                                  Number                Street


                                                                                                  City                            State             ZIP Code
                                                              Is the property insured?
                                                                                                  ☐ No
                                                                                                  ☐ Yes. Insurance agency
                                                                                                           Contact Name
                                                                                                           Phone




                  Statistical and administrative information



  13. Debtor’s estimation of                  Check one:
      available funds                         ☒       Funds will be available for distribution to unsecured creditors.
                                              ☐       After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

  14. Estimated number of                     
                                              ☐       1-49                                    ☐     1,000-5,000                            ☒   25,001-50,000
      creditors                               ☐       50-99                                   ☐     5,001-10,000                           ☐   50,001-100,000
          (on a consolidated basis with all   ☐       100-199                                 ☐     10,001-25,000                          ☐   More than 100,000
          affiliated debtors)
                                              ☐       200-999




Official Form 201                                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          Page 3
WEIL:\97619294\3\32626.0003
                            Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 4 of 52
Debtor         CBL & Associates Properties, Inc.                                                           Case number (if known)   20-_____ ( )
               Name



  15. Estimated assets                       ☐   $0-$50,000                            ☐    $1,000,001-$10 million                  ☐   $500,000,001-$1 billion
         (on a consolidated basis with all   ☐   $50,001-$100,000                      ☐    $10,000,001-$50 million                 ☒   $1,000,000,001-$10 billion
         affiliated debtors)
                                             ☐   $100,001-$500,000                     ☐    $50,000,001-$100 million                ☐   $10,000,000,001-$50 billion
                                             ☐   $500,001-$1 million                   ☐    $100,000,001-$500 million               ☐   More than $50 billion

  16. Estimated liabilities                  ☐   $0-$50,000                            ☐    $1,000,001-$10 million                  ☐   $500,000,001-$1 billion
         (on a consolidated basis with all   ☐   $50,001-$100,000                      ☐    $10,000,001-$50 million                 ☒   $1,000,000,001-$10 billion
         affiliated debtors)
                                             ☐   $100,001-$500,000                     ☐    $50,000,001-$100 million                ☐   $10,000,000,001-$50 billion
                                             ☐   $500,001-$1 million                   ☐    $100,000,001-$500 million               ☐   More than $50 billion



                Request for Relief, Declaration, and Signatures


 WARNING  Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines
           up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
  17. Declaration and signature of                    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
      authorized representative of                     this petition.
      debtor
                                                      I have been authorized to file this petition on behalf of the debtor.

                                                      I have examined the information in this petition and have a reasonable belief that the information is
                                                       true and correct.
                                                       I declare under penalty of perjury that the foregoing is true and correct.

                                                           Executed on November 1, 2020
                                                                       MM / DD / YYYY




                                                            /s/ Jeffery V. Curry                                       Jeffery V. Curry
                                                            Signature of authorized representative of                  Printed name
                                                             debtor

                                                            Chief Legal Officer and Secretary
                                                            Title



  18. Signature of attorney                             /s/ Alfredo R. Pérez                                         Date      November 1, 2020
                                                       Signature of attorney for debtor                                       MM / DD / YYYY
                                                       Alfredo R. Pérez                                             Ray C. Schrock, P.C.
                                                         Printed Name
                                                
                                                       Weil, Gotshal & Manges LLP                                   Weil, Gotshal & Manges LLP
                                                         Firm Name
                                                
                                                       700 Louisiana, Suite 1700                                    767 Fifth Avenue
                                                         Address
                                                
                                                       Houston, Texas 77002                                         New York, New York 10153
                                                         City/State/Zip
                                                
                                                       (713) 546-5000                                               (212) 310-8000
                                                         Contact Phone
                                                
                                                       alfredo.perez@weil.com                                       ray.schrock@weil.com
                                                         Email Address
                                                
                                                       15776275                           Texas
                                                       Bar Number                         State



Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             Page 4
WEIL:\97619294\3\32626.0003
           Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 5 of 52




                                                Schedule 1

              Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

               On the date hereof, each of the affiliated entities listed below (including the debtor
in this chapter 11 case, collectively, the “Debtors”) filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court for the
Southern District of Texas. The Debtors have filed a motion requesting that the chapter 11 cases
of these entities be consolidated for procedural purposes only and jointly administered pursuant
to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the Local
Bankruptcy Rules for the United States Bankruptcy Court for the Southern District of Texas.

                                               COMPANY
CBL/Sunrise Commons, L.P.                         Kirkwood Mall Acquisition LLC
CBL & Associates Properties, Inc.                 Kirkwood Mall Mezz LLC
CBL Holdings I, Inc.                              Layton Hills Mall CMBS, LLC
CBL Holdings II, Inc.                             Madison Joint Venture, LLC
CBL & Associates Limited Partnership              Madison/East Towne, LLC
CBL & Associates Management, Inc.                 Madison/West Towne, LLC
Arbor Place Limited Partnership                   Mall del Norte, LLC
CBL RM-Waco, LLC                                  Mayfaire GP, LLC
CBL SM-Brownsville, LLC                           Mayfaire Town Center, LP
CBL/Imperial Valley GP, LLC                       MDN/Laredo GP, LLC
CBL/Kirkwood Mall, LLC                            Mortgage Holdings, LLC
CBL/Madison I, LLC                                Multi-GP Holdings, LLC
CBL/Richland G.P., LLC                            Pearland Ground, LLC
CBL/Sunrise GP, LLC                               Pearland Town Center GP, LLC
CBL/Westmoreland I, LLC                           Pearland Town Center Limited Partnership
CBL/Westmoreland II, LLC                          POM-College Station, LLC
CBL/Westmoreland, L.P.                            Turtle Creek Limited Partnership
Cherryvale Mall, LLC                              Akron Mall Land, LLC
CW Joint Venture, LLC                             Alamance Crossing II, LLC
Frontier Mall Associates Limited Partnership      Alamance Crossing, LLC
Hixson Mall, LLC                                  APWM, LLC
Imperial Valley Mall GP, LLC                      Asheville, LLC
Imperial Valley Mall II, L.P.                     Brookfield Square Joint Venture
Imperial Valley Mall, L.P.                        Brookfield Square Parcel, LLC
JG Winston-Salem, LLC                             CBL Eagle Point Member, LLC




WEIL:\97619294\4\32626.0003
           Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 6 of 52




                                          COMPANY
CBL HP Hotel Member, LLC                    CBL/Old Hickory II, LLC
CBL Statesboro Member, LLC                  CBL/Parkdale Crossing GP, LLC
CBL Walden Park, LLC                        CBL/Parkdale Crossing, L.P.
CBL/Brookfield I, LLC                       CBL/Parkdale Mall GP, LLC
CBL/Brookfield II, LLC                      CBL/Parkdale, LLC
CBL/Cherryvale I, LLC                       CBL/Penn Investments, LLC
CBL/Citadel I, LLC                          CBL/Sunrise Commons GP, LLC
CBL/Citadel II, LLC                         CBL/Sunrise Land, LLC
CBL/EastGate I, LLC                         CBL/Sunrise XS Land, L.P.
CBL/EastGate II, LLC                        CBL-840 GC, LLC
CBL/EastGate Mall, LLC                      Charleston Joint Venture
CBL/Fayette I, LLC                          Coolsprings Crossing Limited Partnership
CBL/Fayette II, LLC                         Cross Creek Anchor S GP, LLC
CBL/GP Cary, Inc.                           Cross Creek Anchor S, LP
CBL/GP II, Inc.                             D’Iberville CBL Land, LLC
CBL/GP V, Inc.                              Dakota Square Mall CMBS, LLC
CBL/GP VI, Inc.                             Development Options, Inc.
CBL/GP, Inc.                                Dunite Acquisitions, LLC
CBL/Gulf Coast, LLC                         East Towne Parcel I, LLC
CBL/J I, LLC                                EastGate Anchor S, LLC
CBL/J II, LLC                               EastGate Company
CBL/Monroeville Expansion I, LLC            Eastland Anchor M, LLC
CBL/Monroeville Expansion II, LLC           Eastland Holding I, LLC
CBL/Monroeville Expansion III, LLC          Eastland Holding II, LLC
CBL/Monroeville Expansion Partner, L.P.     Eastland Mall, LLC
CBL/Monroeville Expansion, L.P.             Eastland Member, LLC
CBL/Monroeville I, LLC                      Fayette Middle Anchor, LLC
CBL/Monroeville II, LLC                     Fayette Plaza CMBS, LLC
CBL/Monroeville III, LLC                    GCTC Peripheral IV, LLC
CBL/Monroeville Partner, L.P.               Gunbarrel Commons, LLC
CBL/Monroeville, L.P.                       Hamilton Place Anchor S, LLC
CBL/Nashua Limited Partnership              Hammock Landing/West Melbourne, LLC
CBL/Old Hickory I, LLC                      Hanes Mall Parcels, LLC




                                             2
WEIL:\97619294\4\32626.0003
           Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 7 of 52




                                         COMPANY
Harford Mall Business Trust                Pearland-OP Parcel 8, LLC
Henderson Square Limited Partnership       Port Orange Holdings II, LLC
Hickory Point Outparcels, LLC              Seacoast Shopping Center Limited Partnership
Imperial Valley Commons, L.P.              Shoppes at St. Clair CMBS, LLC
Imperial Valley Peripheral L.P.            South County Shoppingtown LLC
IV Commons, LLC                            Southaven Town Center, LLC
IV Outparcels, LLC                         Southaven Towne Center II, LLC
Jefferson Anchor M, LLC                    Southpark Mall, LLC
Jefferson Anchor S, LLC                    Southpark Mall-DSG, LLC
Jefferson Mall Company II, LLC             St. Clair Square GP I, LLC
JG Gulf Coast Town Center LLC              St. Clair Square Limited Partnership
Laurel Park Retail Holding LLC             St. Clair Square SPE, LLC
Laurel Park Retail Properties LLC          Stroud Mall, LLC
Lexington Joint Venture                    Tenn-GP Holdings, LLC
                                           The Courtyard at Hickory Hollow Limited
LHM-Utah, LLC
                                           Partnership
Meridian Mall Limited Partnership          The Landing at Arbor Place II, LLC
Mid Rivers Land LLC                        The Pavilion at Port Orange, LLC
Mid Rivers Mall CMBS, LLC                  TN-Land Parcels, LLC
Monroeville Anchor Limited Partnership     TX-Land Parcels, LLC
Montgomery Partners, L.P.                  Valley View Mall SPE, LLC
North Charleston Joint Venture II, LLC     Volusia Mall GP, Inc.
Northgate SAC, LLC                         Volusia Mall Limited Partnership
Northpark Mall/Joplin, LLC                 Volusia SAC, LLC
Old Hickory Mall Venture                   Volusia-OP Peripheral, LLC
Old Hickory Mall Venture II, LLC           West Towne District, LLC
Parkdale Anchor M, LLC                     Westgate Crossing Limited Partnership
Parkdale Crossing Limited Partnership      WestGate Mall II, LLC
Parkdale Mall Associates, L.P.             WestGate Mall Limited Partnership
Parkdale Mall, LLC                         WI-Land Parcels, LLC
Parkway Place Limited Partnership          York Galleria Limited Partnership
Parkway Place SPE, LLC




                                            3
WEIL:\97619294\4\32626.0003
               Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 8 of 52

Official Form 201A (12/15)




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION

In re:                                                           §           Chapter 11
                                                                 §
CBL & ASSOCIATES                                                 §
PROPERTIES, INC.,                                                §           Case No. 20- ______ ()
                                                                 §
                          Debtor.                                §
                                                                 §

                                       Attachment to Voluntary Petition for
                              Non-Individuals Filing for Bankruptcy under Chapter 11

       1.     If any of the debtor’s securities are registered under Section 12 of the Securities
Exchange Act of 1934, the SEC file number is 1-12494.
        2.      The following financial data is the latest available information and refers to the debtor’s
condition on September 30, 2020.
             a. Total assets                                                            $ 1,421,285
             b. Total debts (including debts listed in 2.c., below)                     $ 70,5921
             c. Debt securities held by more than 500 holders:                          N/A

                                                                                                                          Approximate
                                                                                                                          number of holder
                         secured        unsecured            subordinated                   $
                         secured        unsecured            subordinated                   $
                         secured        unsecured            subordinated                   $
                         secured        unsecured            subordinated                   $

              Number of shares of preferred stock [Series D]                                      1,815,000
              Number of shares of preferred stock [Series E]                                       690,000
              Number of shares common stock                                                      195,765,021

             Comments, if any:
             ______________________________________________________________________________________
             ______________________________________________________________________________________


         3.      Brief description of debtor’s business: CBL & Associates Properties, Inc. (“CBL”), a
Delaware corporation, is a self-managed, self-administered, fully integrated real estate investment trust
(“REIT”) that is engaged in the ownership, development, acquisition, leasing, management and operation
of regional shopping malls, open-air and mixed-use centers, outlet centers, associated centers, community
centers, and office properties.


1
    This figure represents accounts payable and accrued liabilities.


    Official Form 201A                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11



WEIL:\97627813\6\32626.0003
           Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 9 of 52




       4.       List the names of any person who directly or indirectly owns, controls, or holds, with
power to vote, 5% or more of the voting securities of debtor:

                                            Charles B. Lebovitz2
                                   Exeter Capital Investors, L.P.3
                     Charles Schwab Investment Management, Inc.




2
     Ownership for Charles B. Lebovitz includes: shares owned directly by Charles B. Lebovitz; shares held in trust
     for the benefit of his grandchildren (of which Mr. Lebovitz disclaims beneficial ownership); shares beneficially
     owned by CBL & Associates Properties, Inc.’s predecessor, CBL & Associates, Inc., which Mr. Lebovitz may
     be deemed to beneficially own by virtue of his control of CBL & Associates Properties, Inc.’s predecessor; and
     shares of common stock owned by College Station Associates, an entity controlled by Mr. Lebovitz.

3
     Each of Exeter Capital Investors, L.P, Exeter Capital GP LLC (“GP”) (the general partner of Exeter), WEM
     Exeter LLC (the managing member of GP), and Michael L. Ashner have indicated they possessed shared voting
     and shared dispositive power with respect to reported shares.




                                                          2
WEIL:\97627813\6\32626.0003
Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 10 of 52
Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 11 of 52
Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 12 of 52
Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 13 of 52
Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 14 of 52
Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 15 of 52
                             Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 16 of 52


Fill in this information to identify the case:

Debtor name: CBL & Associates Properties, Inc.
United States Bankruptcy Court for the Southern District of Texas
                                              (State)
Case number (If known):                                                                                                                         ☐ Check if this is an
                                                                                                                                                amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30
Largest Unsecured Claims and Are Not Insiders                                12/15

A list of consolidated creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest
unsecured claims.1

    Name of creditor and complete mailing address,   Name, telephone number, and              Nature of the        Indicate if   Amount of unsecured claim
    including zip code                               email address of creditor contact          claim (for          claim is     If the claim is fully unsecured, fill in only
                                                                                             example, trade       contingent,    unsecured claim amount. If claim is partially
                                                                                            debts, bank loans,   unliquidated,   secured, fill in total claim amount and deduction
                                                                                               professional       or disputed    for value of collateral or setoff to calculate
                                                                                              services, and                      unsecured claim.
                                                                                               government
                                                                                                contracts)
                                                                                                                                  Total         Deduction        Unsecured claim
                                                                                                                                 claim, if     for value of
                                                                                                                                 partially     collateral or
                                                                                                                                 secured           setoff
    1    Delaware Trust Company as Indenture         Attn.: Michelle Dreyer, Corporate
         Trustee                                     Trust Administration
         Attn.: Michelle Dreyer, Corporate Trust     Phone: (866) 403‐5272
                                                                                            Unsecured Notes                                                     $1,381,900,000.00
         Administration                              Facsimile: (302) 636 5454
         251 Little Falls Drive                      Email: michelle.dreyer@cscgfm.com
         Wilmington, Delaware 19808
    2    Husch Blackwell LLP                         Attn.: Ron Feldman
         Attn.: Ron Feldman                          Phone: (423) 266‐5500
         P.O. Box 790379                             Email: remit@huschblackwell.com         Legal Services                                                        $126,807.48
         St. Louis, Missouri 63179

    3    CCI Construction of SC Inc.                 Attn.: Derick Owens
         Attn.: Derick Owens                         Phone: (864) 587‐0852
         130 Venture Boulevard., Suite 1             Email: cciderek@yahoo.com               Trade Payable                                                         $93,596.00
         Spartanburg, South Carolina 29306‐3801

    4    ERMC LLC                                    Attn.: Tamie Morgan
         Attn.: Tamie Morgan                         Phone: (423) 899‐2753
         2226 Encompass Drive, Suite 116             Email: tamie.morgan@ermc2.com           Trade Payable                                                         $58,865.90
         Chattanooga, Tennessee 37421‐1576

    5    Recycling & Waste Solutions LLC             Attn.: Nancy Settle
         Attn.: Nancy Settle                         Phone: (484) 849‐7027
         3 Dickinson Drive, Suite 103                Email:                                  Trade Payable                                                         $50,789.94
         Brandywine 4 Building                       nsettle@rwsfacilityservices.com
         Chadds Ford, Pennsylvania 19317
    6    SecurAmerica LLC                            Attn.: Tamie Morgan
         Attn.: Tamie Morgan                         Phone: (404) 926‐4222
         3399 Peachtree Road, NE, Suite 1500         Email: tamie.morgan@ermc2.com           Trade Payable                                                         $37,158.38
         Atlanta, Georgia 30326‐1151

    7    Charleston County                           Attn.: Mary Tinkler
         Attn.: Mary Tinkler                         Phone: (843) 202‐6080
         4045 Bridge View Drive                      Email:                                  Trade Payable                                                         $35,231.80
         North Charleston, South Carolina 29405      stormwater@charlestoncounty.org




1
     The following is a consolidated list of creditors holding the 30 largest unsecured claims against the above-captioned debtor and its affiliated debtors (the
    “Debtors”). The list reflects amounts from the Debtors’ books and records as of October 29, 2020.

Official Form 204                                    List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                       Page 1



WEIL:\97619294\4\32626.0003
                              Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 17 of 52
Debtor       CBL & Associates Properties, Inc.                                                    Case number (if known)            20-_____ ( )
             Name

 Name of creditor and complete mailing address,   Name, telephone number, and              Nature of the        Indicate if   Amount of unsecured claim
 including zip code                               email address of creditor contact          claim (for          claim is     If the claim is fully unsecured, fill in only
                                                                                          example, trade       contingent,    unsecured claim amount. If claim is partially
                                                                                         debts, bank loans,   unliquidated,   secured, fill in total claim amount and deduction
                                                                                            professional       or disputed    for value of collateral or setoff to calculate
                                                                                           services, and                      unsecured claim.
                                                                                            government
                                                                                             contracts)
 8       Subway Real Estate LLC                   Attn.: Christopher Ferguson
         Attn.: Christopher Ferguson              Phone: (800) 888‐4848
         325 Sub Way                              Email: Ferguson_c@subway.com            Trade Payable                                                         $30,000.00
         Milford, Connecticut 06461‐3081

 9       Miller‐McCoy, Inc.                       Attn.: R. Wayne McCoy
         Attn.: R. Wayne McCoy                    Phone: (423) 698‐2661
         915 Creekside Road                       Email: rmccoy@millermccoy.com           Trade Payable                                                         $23,861.47
         Chattanooga, Tennessee 37406

 10      Jones Lang LaSalle Brokerage Inc.        Attn.: Marti Johnson
         Attn.: Marti Johnson                     Phone: (251) 301‐7248
         200 E. Randolph Street, Suite 4300       Email: Marti.Johnson@am.jll.com         Trade Payable                                                         $23,848.00
         Chicago, Illinois 60601‐6519

 11      Boen Plumbing Inc.                       Attn.: Stephanie Boen
         Attn.: Stephanie Boen                    Phone: (254) 757‐2500
         P.O. Box 21803                           Email: boenplumbing@sbcglobal.net       Trade Payable                                                         $19,173.45
         Waco, Texas 76702

 12      KONE Inc.                                Attn.: Paula Royer
         Attn.: Paula Royer                       Phone: (877) 276‐8691
         P.O. Box 3491                            Email: Paula.Royer@kone.com             Trade Payable                                                         $16,477.90
         Carol Stream, Illinois 60132‐3491

 13      Western Specialty Contractors            Attn.: Carter Pogue
         Attn.: Carter Pogue                      Phone: (314) 773‐8813
         7401 Alabama Avenue                      Email: daveec@westerngroup.com          Trade Payable                                                         $15,435.00
         St. Louis, Missouri 63111

 14      Piedmont Property Services, Inc.         Attn.: P. Smaatt
         Attn.: P. Smaatt                         Phone: (336) 886‐6393
         404 Old Thomasville Road                 Email: ppsmatt@northstate.net           Trade Payable                                                         $12,827.48
         High Point, North Carolina 27260

 15      Palmetto Door Controls & Glass LLC       Attn.: Heather Latshaw
         Attn.: Heather Latshaw                   Phone: (843) 839‐0923
         1284 Surfside Industrial Park            Email:                                  Trade Payable                                                         $12,353.35
         Surfside, South Carolina 29575           heather@palmettodoorcontrols.com

 16      Brite Ideas Contracting, LLC             Attn.: John Gingow
         Attn.: John Gingow                       Phone: (717) 575‐9402
         2156 Fineview Drive                      Email: johnsbriteideas@gmail.com        Trade Payable                                                         $12,062.50
         York, Pennsylvania 17406

 17      Trane U.S. Inc.                          Attn.: Sam Shore
         Attn.: Sam Shore                         Phone: (423) 296‐1506
         P.O. Box 406469                          Email: smshore@trane.com                Trade Payable                                                         $10,526.13
         Atlanta, Georgia 30384‐6469

 18      Champions Real Estate Group LLC          Attn.: Lin Teng
         Attn.: Lin Teng                          Phone: (713) 847‐6666
         6117 Richmond Avenue, Suite 120          Email: lin@bellairefoodstreet.com       Trade Payable                                                         $10,466.16
         Houston, Texas 77057‐6267

 19      Trimmers Holiday Décor                   Attn.: Dale Norwine
         Attn.: Dale Norwine                      Phone: (941) 355‐6655
         2650 59th Street                         Email: dale@trimmershd.com              Trade Payable                                                          $9,643.38
         Sarasota, Florida 34243

 20      Foxhill Construction LLC                 Attn.: Joe Jones
         Attn.: Joe Jones                         Phone: (919) 384‐6535
         139 Dogwood Lane                         Email: joe@foxhillconstruction.com      Trade Payable                                                          $9,000.00
         Hampstead, North Carolina 28443



Official Form 204                                 List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                       Page 2



WEIL:\97619294\4\32626.0003
                             Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 18 of 52
Debtor       CBL & Associates Properties, Inc.                                                    Case number (if known)            20-_____ ( )
             Name

 Name of creditor and complete mailing address,   Name, telephone number, and              Nature of the        Indicate if   Amount of unsecured claim
 including zip code                               email address of creditor contact          claim (for          claim is     If the claim is fully unsecured, fill in only
                                                                                          example, trade       contingent,    unsecured claim amount. If claim is partially
                                                                                         debts, bank loans,   unliquidated,   secured, fill in total claim amount and deduction
                                                                                            professional       or disputed    for value of collateral or setoff to calculate
                                                                                           services, and                      unsecured claim.
                                                                                            government
                                                                                             contracts)
 21      Florida Bulb & Ballast Inc.              Attn.: Karen Jones
         Attn.: Karen Jones                       Phone: (321) 259‐7882
         1617 Cooling Street                      Email:                                  Trade Payable                                                          $8,109.90
         Melbourne, Florida 32935‐5905            customerservice@flabulb.com

 22      Schindler Elevator Corporation           Attn.: David O'Brien
         Attn.: David O'Brien                     Phone: (864) 627‐5332
         P.O. Box 93050                           Fax: (412) 578‐6600                     Trade Payable                                                          $7,855.28
         Chicago, Illinois 60673‐3050

 23      A & H Mechanical Contracting, Inc.       Attn.: Cindy
         Attn.: Cindy                             Phone: (618) 874‐5588
         P.O. Box 38                              Email: cindy@ahmech.com                 Trade Payable                                                          $6,765.00
         Collinsville, Illinois 62234

 24      SoCo Services, LLC.                      Attn.: Chris
         Attn.: Chris                             Phone: (336) 446‐1334
         1001 Springwood Avenue, Unit #2          Email: socoservices@yahoo.com           Trade Payable                                                          $6,363.00
         Gibsonville, North Carolina 27249

 25      AFL Network Services Inc.                Attn.: Carolyn Price
         Attn.: Carolyn Price                     Phone: (800) 368‐1034
         P.O. Box 896112                          Email: carolyn.price@aflglobal.com      Trade Payable                                                          $6,300.86
         Charlotte, North Carolina 28283

 26      DCO Construction LLC                     Attn.: Eladio Cuellar
         Attn.: Eladio Cuellar                    Phone: (956) 521‐2578
         50 E. Elizabeth Street                   Email: Ecuellardesigns@yahoo.com        Trade Payable                                                          $5,500.00
         Brownsville, Texas 78520

 27      The Wilbert Group                        Attn.: M. Braykovich
         Attn.: M. Braykovich                     Phone: (404) 343‐4080
         1718 Peachtree Street, Suite 1048        Email:                                  Trade Payable                                                          $5,250.00
         Atlanta, Georgia 30309‐2422              mbraykovich@thewilbertgroup.com

 28      JennMack Group LLC                       Attn.: Jennifer Irving
         Attn.: Jennifer Irving                   Phone: (412) 953‐9827
         1327 Brewer Road                         Email:                                  Trade Payable                                                          $5,230.00
         Winston Salem, North Carolina 27127      brisbanegroup99@yahoo.com

 29      Gettle Incorporated                      Attn.: Elizabeth Bair
         Attn.: Elizabeth Bair                    Phone: (717) 843‐1231
         325 Busser Road                          Email: ebair@gettle.com                 Trade Payable                                                          $5,142.00
         P.O. Box 337
         Emigsville, Pennsylvania 17318‐0337
 30      Nauman Mechanical Inc.                   Attn.: Nicole Foleno
         Attn.: Nicole Foleno                     Phone: (570) 476‐7606
         P.O. Box 407                             Email: nicole@naumaninc.com             Trade Payable                                                          $4,850.00
         Stroudsburg, Pennsylvania 18360




Official Form 204                                 List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                       Page 3



WEIL:\97619294\4\32626.0003
            Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 19 of 52




                                   UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION
------------------------------------------------------------ §
                                                             §
In re                                                        § Chapter 11
                                                             §
CBL & ASSOCIATES PROPERTIES, INC., §                           Case No. 20– ________ (                 )
                                                             §
                           Debtor.                           §
                                                             §
------------------------------------------------------------ §
                 CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
                   PURSUANT TO FED. R. BANKR. P. 1007(a)(1) AND 7007.1

                    Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), attached hereto as Exhibit A is an organizational chart

reflecting all of the ownership interests in CBL & Associates Limited Partnership (the

“Operating Partnership”) and its debtor and non-debtor subsidiaries1.                           Pursuant to Rule

1007(a)(3) of the Bankruptcy Rules, the organizational chart identifies all holders having an

equity interest in the above-captioned debtor in possession.

                    As set forth on Exhibit A, CBL & Associates Properties, Inc. (the “REIT”) owns

100% of the outstanding equity interests of CBL Holdings I, Inc. (“Holdings I”) and CBL

Holdings II, Inc. (“Holdings II”).

                    Holdings I and Holdings II own approximately 1% and 96%, respectively, of the

outstanding common units of the Operating Partnership. The remaining approximately 3% of the

outstanding common units, including three (3) series of special common units, issued by the

Operating Partnership are held by various third parties.2


1
    Exhibit A does not reflect any inactive subsidiaries of CBL & Associates Properties, Inc.
2
 The Series S special common units are held by entities involved in the Monroeville Mall acquisition (0.77%). The
Series L special common units are held by one entity involved in the Laurel Park Mall acquisition (0.28%). The
Series K special common units are held by entities that were involved in the acquisition of the Copaken Portfolio
(0.43%).



WEIL:\97619294\3\32626.0003
          Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 20 of 52




                    Holdings II owns 100% of the preferred units issued by the Operating Partnership.

                    Except as set forth in the following sentence, the Operating Partnership owns,

either directly or indirectly, 100% of the outstanding equity interests in the remaining Debtors.

The REIT owns (i) 0.1% of the equity interests in CoolSprings Crossing Limited Partnership and

(ii) less than 0.05% of the equity interests in Henderson Square Limited Partnership.




WEIL:\97619294\3\32626.0003
          Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 21 of 52




                                     Exhibit A

                                Organizational Chart




WEIL:\97619294\3\32626.0003
                 Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 22 of 52

                              UPPER TIER OWNERSHIP & KEY
1
                                              D                           L

                                                   CBL & Associates
                                                  Properties, Inc. (DE)




                                              D                                                          D

       Various                                      CBL Holdings                                             CBL Holdings II,
     Third Parties                                   I, Inc. (DE)                                               Inc. (DE)



                                                    GP—0.9976%
                            2.9379%                                                96.0645%


                                                                  D
                                                                  P
                                                       CBL &      I
                                                     Associates
                                                       Limited
                                                   Partnership (DE)


        Colors                   Items                           Abbreviations                               Ownership
                         Non-member Manager                   CM—Chief Manager                        CBL & Associates
                                                              GP—General Partner                     Limited Partnership
        Owns                Equity Ownership
    Unencumbered                                                                                      CBL & Associates
                             Property Name             MGP—Managing General Partner
      Property                                                                                         Management, Inc.
                                  Note                      MM—Managing Member
                                                                                                 Mortgage Holdings, LLC
                               Debtor D
                                                                 Credit Facility                               Bonds
                                 Shapes
                                                                          Grantor G                             Guarantor U
    Owns Property                                                             Issuer I                             Issuer I
    in Wells Fargo
    Borrowing Base              Third Party                  Pledged Subsidiary S                    Limited Guarantor L
                                                                          Pledgor P

                                                                                         General Notes
       Owns                                            1. Ownership assumed to be 100% unless otherwise noted.
    Property with              Non-JV Entity
    Recourse Debt                                      2. Unless entity has only one member, ownership is assumed to be
                                                          non-controlling unless otherwise noted.

                                                       3. CBL & Associates Management, Inc. owns various unencumbered
                                                          parcels that have not been noted on this chart.
      Owns
  Property with                                        4. These charts exclude certain inactive subsidiaries of CBL &
Non-recourse Debt                                         Associates Properties, Inc. that do not currently own assets or
                               Joint Venture
                                                          engage in business activity.
                    Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 23 of 52

                            CBL & ASSOCIATES LIMITED PARTNERSHIP
     2
                                        SUBSIDIARIES

                                                                       D
                                        CBL & Associates                P
                                        Limited Partnership’s CBL &
                                        ownership of
                                                                        I
                                                             Associates
                                        Frontier Square
                                        shown on this         Limited
                                        page only       Partnership (DE)
                                                      Frontier Square


D                              D                                   D                          D

      Fayette Middle                  Alamance                                                     Brookfield Square
                                                                        APWM, LLC (GA)
     Anchor, LLC (KY)           Crossing II, LLC (NC)                                              Parcel, LLC (WI)


    Fayette Mall—Sears             Alamance Crossing—                  Arbor Place—APWM,          Brookfield Square—
        Renovation                       West                                  LLC                  Lifestyle Center


D                              D                                   D                          D

          Akron Mall               Dakota Square Mall                   East Towne Parcel             EastGate
         Land, LLC (DE)             CMBS, LLC (DE)                         I, LLC (WI)            Anchor S, LLC (OH)


         Chapel Hill Land            Dakota Square                 East Towne Mall—Parcel         EastGate Mall—Sears


D                              D                                   D                          D

      Eastland Anchor                 Volusia SAC,                         D’Iberville CBL           Gunbarrel
        M, LLC (IL)                    LLC (FL)                            Land, LLC (MS)         Commons, LLC (TN)


Eastland Mall—Macy’s               Volusia—Sears TBA                    Gulf Coast Galleria         Gunbarrel Pointe


D                              D                                   D                          D

      Hamilton Place                   Hanes Mall                         Northpark                Jefferson Anchor
    Anchor S, LLC (DE)              Parcels, LLC (NC)                Mall/Joplin, LLC (DE)           S, LLC (KY)


Hamilton Place—Sears           Hanes Mall—Restaurants                      Northpark Mall         Jefferson Mall—Sears


D                              D                                   D                          D

The Landing at Arbor                  LHM-Utah,                         TN-Land Parcels,            Northgate SAC,
 Place II, LLC (DE)                    LLC (DE)                            LLC (TN)                   LLC (TN)


    The Landing at Arbor           Layton Hills Mall—                      Northgate Mall—        Northgate Mall Sears
           Place                      Outparcel II                            Outparcel            TBA—Outparcels
                Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 24 of 52

                          CBL & ASSOCIATES LIMITED PARTNERSHIP
    3
                                      SUBSIDIARIES

                                                                        D
                                                                        P
                                                             CBL &      I
                                                           Associates
                                                             Limited
                                                         Partnership (DE)

                          99.5%                                                                  99.5%
D                                 D                                 D                                    D
                                                                                                               Cross Creek
     CBL/Sunrise                       Parkdale Anchor                       CBL Walden
                                                                                                               Anchor S GP,
 Commons GP, LLC (TX)                    M, LLC (TX)                        Park, LLC (TX)
                                                                                                                LLC (NC)


                                  Parkdale Mall—Macy’s                  Walden Park—Land
               GP—0.5%                                                                                 GP—0.5%

               D                                                                      D

                     CBL/Sunrise                                                             Cross Creek
                   Commons, L.P. (TX)                                                      Anchor S, LP (NC)


                    Sunrise Commons                                                   Cross Creek Mall—Sears
                          99%                                                                    99%
D                                 D                                 D                                    D

                                       Southaven Towne                   South County                        Tenn-GP Holdings,
 IV Commons, LLC (CA)
                                      Center II, LLC (DE)            Shoppingtown LLC (DE)                       LLC (TN)


                                  Southaven Towne Center                South County Center
               GP—1%                                                                                     GP—1%

               D                                                                      D
                                                                                         The Courtyard at
                     Imperial Valley
                                                                                      Hickory Hollow Limited
                   Commons, L.P. (CA)
                                                                                         Partnership (DE)


                    Imperial Valley                                                       Courtyard at Hickory
                 Commons—Kohl’s and                                                             Hollow
                        Land


D                                                 D                                                      D

     Fayette Plaza                                      Pearland-OP                                          Jefferson Anchor
    CMBS, LLC (DE)                                    Parcel 8, LLC (TX)                                       M, LLC (IL)


• The Plaza at Fayette                             Pearland Town Center—                                     Jefferson Mall—
• The Plaza at Fayette—                            Self Development (Parcel                                  Macy’s/Round 1
  Johnny Carino’s                                             8)
  Redevelopment
                   Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 25 of 52

                              CBL & ASSOCIATES LIMITED PARTNERSHIP
     4
                                          SUBSIDIARIES

                                                                         D
                                                                         P
                                                              CBL &      I
                                                            Associates
                                                              Limited
                                                          Partnership (DE)

                             99.5%                                                                   99%
D                                    D                               D                         U S           D                 UG S

          CBL/Sunrise                    Southaven Towne                      CherryVale                            Mayfaire
         Land, LLC (TX)                  Center, LLC (MS)                    Mall, LLC (DE)                        GP, LLC (DE)


                                         Southaven Towne                     CherryVale Mall
                  GP—0.5%                Center—Wetlands                                                     GP—1%

                   D                                                                   D                         U I S

                         CBL/Sunrise                                                          Mayfaire
                       XS Land, L.P. (TX)                                                Town Center, LP (DE)


                       Sunrise Mall—Excess                                              Mayfaire Town Center
                               Land

                              99%                                                                    99.5%
                                                                                                             D                 UG S

                                                                                                                   MDN/Laredo
     CBL/York, Inc. (PA)
                                                                                                                   GP, LLC (DE)



                   GP—1%                                                                                    CM—0.5%
                   D                                                                   D                         U I S

                    York Galleria Limited                                                      Mall del Norte,
                      Partnership (VA)                                                          LLC (TX)


                  • York Galleria                                                      • Mall del Norte
                  • York Galleria—Sears                                                • Mall del Norte—Mgmt
                    Redevelopment                                                        GL Parcels


D                                                   D                                                        D
                                                                                                  Ground
                                                                                                  Leased
    Southpark Mall-DSG,                                      Volusia-OP                           from               WI-Land
         LLC (VA)                                       Peripheral, LLC (FL)                      Madison        Parcels, LLC (WI)
                                                                                                  Joint
                                                                                                  Venture

Southpark Mall—Dick’s                              Volusia Mall—Restaurant                                       East Towne Mall—
    Sporting Goods                                          Village                                                  Outparcel
                   Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 26 of 52

                                CBL & ASSOCIATES LIMITED PARTNERSHIP
     5
                                            SUBSIDIARIES

                                                                      D
                                                                      P
                                                             CBL &    I
                                                           Associates
                                                             Limited
                                                         Partnership (DE)




D                      UG S                                                                             D                 UG S

         CBL/Richland                                                                                          CBL/Sunrise
                                                 99.5%                      99.5%
         G.P., LLC (TX)                                                                                        GP, LLC (DE)




                       MM—0.5%                                                                      CM—0.5%


                            D                U I S                            D                  U I S

                                 CBL RM-Waco,                                     CBL SM-Brownsville,
                                   LLC (TX)                                           LLC (TX)


                                 Richland Mall                                       Sunrise Mall




                   D                   U S                                             D                      U S

                       JG Winston-Salem,                                                     Hixson Mall,
                          LLC (OH)                                                            LLC (TN)


                          Hanes Mall                                                       Northgate Mall




                                                   D                        U S

      Burnsville Center                                   Layton Hills                                       Brookfield Square
       SPE, LLC (DE)                                 Mall CMBS, LLC (DE)                                    Anchor S, LLC (WI)


     Burnsville Center &                             Layton Hills Mall, OP,                             Brookfield Square—Sears
    Dick’s Sporting Goods                            Convenience Center &                                   & Street Shops
                                                            Plaza
                 Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 27 of 52

                             CBL & ASSOCIATES LIMITED PARTNERSHIP
 6
                                         SUBSIDIARIES

                                                                   D
                                                                   P
                                                         CBL &     I
                                                       Associates
                                                         Limited
                                                     Partnership (DE)



     D                       U S   D                          D                         D
                                                                   North Charleston
            CBL/Kirkwood                  CBL/Gulf
                                                                    Joint Venture           Asheville, LLC (NC)
            Mall, LLC (DE)              Coast, LLC (FL)
                                                                    II, LLC (DE)




     D                       UG    D
                                                                                                                  CM
                                        JG Gulf Coast
            Kirkwood Mall                                                                    Asheville Mall
                                         Town Center
            Mezz LLC (DE)                                                                   CMBS, LLC (DE)
                                          LLC (OH)


                                       Gulf Coast Town                                        Asheville Mall
                                   Center—Phase III—Land


     D                       U I   D
CM
            Kirkwood Mall              GCTC Peripheral             Northwoods Mall
                                                                                                   CM
         Acquisition LLC (DE)           IV, LLC (FL)               CMBS, LLC (DE)


            Kirkwood Mall             Gulf Coast Town              Northwoods Mall
                                   Center—Peripheral IV—
                                           Land


     D                             D                          D                         D

             Alamance                    Mid Rivers               Jefferson Mall            TX-Land Parcels,
         Crossing, LLC (NC)             Land LLC (DE)          Company II, LLC (DE)            LLC (TX)


     Alamance Crossing—OPs         Mid Rivers Mall—Vacant         Jefferson Mall—Self   • Mall del Norte TX
                                            Parcel                    Development         Outparcel
                                                                                        • Pearland Town
                                                                                          Center—Outparcel TX
                                   D                                                      Land LLC
CM
          Alamance Crossing            Mid Rivers Mall              Jefferson Mall
                                                                                                   CM
          CMBS, LLC (DE)               CMBS, LLC (DE)              CMBS, LLC (DE)


     Alamance Crossing—East            Mid Rivers Mall              Jefferson Mall
                 Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 28 of 52

                            CBL & ASSOCIATES LIMITED PARTNERSHIP
7
                                        SUBSIDIARIES
    D                             L

          CBL & Associates
         Properties, Inc. (DE)




                     D                                D

                           CBL Holdings                     CBL Holdings II,
                                                                                           Various Third Parties
                            I, Inc. (DE)                       Inc. (DE)


                                                               96.0645%
                                             GP—0.9976%                          2.9379%
                                                                          D
                                                                          P
                                                                CBL &     I
                0.1%                                          Associates
                                                                Limited
                                                            Partnership (DE)

                         GP—99.9%
    D                                                 D                                                D                     U S
        CoolSprings Crossing
                                        GP—2%             Dunite Acquisitions,                             CBL/Imperial Valley
              Limited                                                                      99%
                                       & LP—49%                LLC (DE)                                      GP, LLC (CA)
          Partnership (TN)


        CoolSprings Crossing
                                                      49%                                          MGP—1%

                             D                                                 D                    UG S

                                     Parkway Place                                   Imperial Valley
                                 Limited Partnership (AL)                            Mall, L.P. (CA)




                                                                                                       D                     UG
                                                                                                                                   CM
                                                                                                            Imperial Valley
                                                                                         99.5%
                                                                                                           Mall GP, LLC (DE)



                                                                                                   GP—0.5%
                             D                                                 D                       U I

                                      Parkway Place                                Imperial Valley Mall
                                      SPE, LLC (DE)                                   II, L.P. (CA)


                                      Parkway Place                                Imperial Valley Mall
                    Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 29 of 52

                              CBL & ASSOCIATES LIMITED PARTNERSHIP
     8
                                          SUBSIDIARIES

                                                                        D
                                                                        P
                                                             CBL &      I
                                                           Associates
                                                             Limited
                                                         Partnership (DE)




               D                             D                              D                           D

                     CBL/Monroeville            CBL/Monroeville                 CBL/Monroeville              CBL/Monroeville
                   Expansion II, LLC (PA)     Expansion III, LLC (PA)             II, LLC (PA)                III, LLC (PA)




                               GP—0.5%           99.5%                                   GP—0.5%            99.5%


D                              D                          D                              D
                                   CBL/Monroeville                                           Monroeville Anchor
      CBL/Monroeville                                          CBL/Monroeville
                                   Expansion Partner,                                             Limited
    Expansion I, LLC (PA)                                        I, LLC (DE)
                                       L.P. (PA)                                              Partnership (PA)


                                                                                             Monroeville Mall—
                                                                                                 Anchor


                                                                                         GP—0.5%            99.5%


                                                                                         D

                                                                                              CBL/Monroeville
                GP—0.5%            99.5%
                                                                                              Partner, L.P. (PA)


                                                                                         Monroeville Mall—Annex
                                                                                             at Monroeville


                                                                            GP—0.5%          99.5%


               D                                                            D
                                                          Ground Leased
                    CBL/Monroeville                       from                  CBL/Monroeville,
                   Expansion, L.P. (PA)                   CBL/Monroeville          L.P. (PA)
                                                          Partner, L.P.


                    Monroeville Mall—                                       • Monroeville Mall
                        District                                            • Monroeville Mall—
                                                                              CBL/Monroeville LP
               Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 30 of 52

                         CBL & ASSOCIATES LIMITED PARTNERSHIP
 9
                                     SUBSIDIARIES

                                                                    D
                                                                    P
                                                          CBL &     I
                                                        Associates
                                                          Limited
                                                      Partnership (DE)

              99.5%                                                                                 99.95%
                  D                  U G S      D                           D

                        Pearland Town                CBL/Parkdale                 CBL/Parkdale,
                      Center GP, LLC (DE)        Crossing GP, LLC (DE)              LLC (TX)



                  GP—0.5%                                                                 GP—0.05%
     D                UG I S                                   D                          D
      Pearland Town Center
                                                                    CBL/Parkdale                 Parkdale Mall
             Limited                        99.99%
                                                                   Mall GP, LLC (DE)          Associates, L.P. (TX)
        Partnership (TX)


     • Pearland Town Center
     • Pearland Town
       Center—Medical Office                   GP—0.01%                     MM—0.05%          99.95%
       Building


                                D                                           D

                                    Parkdale Crossing                              Parkdale
                                 Limited Partnership (TX)                        Mall, LLC (TX)


                                                        GP—0.01%              Parkdale Mall—Corner
                                                    99.99%                   (Self Dev. Tract 4/Pad B)


     D                    U I                   D
CM
         Pearland Ground,                              CBL/Parkdale              Parkdale Mall
                                                                                                               CM
            LLC (TX)                                 Crossing, L.P. (TX)        CMBS, LLC (DE)


     Pearland Town Center—                                                        Parkdale Mall
              Office

                                                     Parkdale Crossing
                                                                                       CM
                                                     CMBS, LLC (DE)


                                               • Parkdale Crossing
                                               • Parkdale Mall and
                                                 Crossing—Lifeway
                                                 Christian
                                                 Redevelopment
              Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 31 of 52

                                  MADISON JOINT VENTURE, LLC &
10
                                    CBL/J I, LLC SUBSIDIARIES

                                                                     D
                                                                     P
                                                            CBL &    I
                                                          Associates
                                                            Limited
                                                        Partnership (DE)


             D


                 CBL/J I, LLC (DE)




                                   D                             D                             D

                                        CBL/Brookfield I,            CBL/Brookfield II,            CBL/Madison I,
                                           LLC (DE)                     LLC (DE)                     LLC (DE)


                                                  MGP—81%
     D                             D

         CBL/Fayette I,                   CBL/Fayette II,
                                                                     19%
           LLC (DE)                         LLC (DE)



                     MGP—
                                       2.19%
                     97.81%                        D                             D                    UP
                 D
                                                       Brookfield Square               Madison Joint
                                                                                                                CM
                          Lexington Joint              Joint Venture (OH)            Venture, LLC (WI)
                           Venture (OH)

                                                       Brookfield Square             West Towne Crossing




                      Fayette Mall SPE,
                         LLC (DE)


                           Fayette Mall


                                                   D                       U S                 D                     U S
                                                                                                                           CM
                                                        Madison/West                                 Madison/East
                               CM
                                                       Towne, LLC (DE)                             Towne, LLC (DE)


                                                       West Towne Mall                             East Towne Mall
               Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 32 of 52

                            CBL/J II, LLC & MORTGAGE HOLDINGS, LLC
11
                                           SUBSIDIARIES

                                                                     D
                                                                     P
                                                           CBL &     I
                                                         Associates
                                                           Limited
                                                       Partnership (DE)


     D                                                                                          D                    U P

                                                                                                    Mortgage Holdings,
         CBL/J II, LLC (DE)
                                                                                                        LLC (DE)



                   D                             D                             D

                       CBL/CherryVale I,               CBL/Old Hickory             CBL/Old Hickory
                          LLC (DE)                       I, LLC (DE)                 II, LLC (DE)


                     CherryVale Mall—                       95%                              5%
                   Parking Lot & Driveway

                                 D                              D

                                         CBL/Citadel I,               CBL/Citadel II,
                                           LLC (DE)                     LLC (DE)



     D                           D                                             D
          CBL/EastGate I,            CBL/EastGate II,
            LLC (DE)                   LLC (DE)
                                                                                   Old Hickory Mall
         MGP—53.8475%                       46.1525%                                 Venture (TN)

                   D

                           EastGate
                         Company (OH)
                                                          MGP—74.5%                     MM—99.5%          0.5%


                       EastGate Mall—Self                           25.5%
                          Development
                   D
                       CBL/EastGate Mall,
                           LLC (DE)

                                                 D                                      D

                         EastGate Mall                   Charleston                          Old Hickory Mall
          CM
                        CMBS, LLC (DE)               Joint Venture (OH)                     Venture II, LLC (DE)


                         EastGate Mall                 Citadel Mall—OP                       Old Hickory Mall
                Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 33 of 52

                                      MORTGAGE HOLDINGS, LLC
12
                                           SUBSIDIARIES

                                                                  D
                                                                  P
                                                         CBL &    I
                                                       Associates
                                                         Limited
                                                     Partnership (DE)




           GP—99.9209%                   GP—99.9%                       GP—99.9%
                                                D                       U P
                           MM—99.9%                                                              GP—99.92%
                                                    Mortgage Holdings,
                                                        LLC (DE)



                       0.0791%
                                                                                       0.8%
                                      0.1%
                                                                  0.1%
                                                    0.1%
     D                            D                     U S   D                      U S   D
                                        Frontier Mall               Turtle Creek
            CBL/Nashua                                                                     Seacoast Shopping Center
                                      Associates Limited              Limited
      Limited Partnership (NH)                                                             Limited Partnership (NH)
                                      Partnership (WY)            Partnership (MS)


                                        Frontier Mall             Turtle Creek Mall




     D                                                                                     D

            Harford Mall                                                                       Southpark Mall,
         Business Trust (MD)                                                                     LLC (VA)


     • Harford Mall
     • Harford Mall—Annex




                   D                     U S                  D
                                                                                                                      CM
                           POM-College                            Valley View Mall              Southpark Mall
                         Station, LLC (TX)                         SPE, LLC (DE)               CMBS, LLC (DE)


                       Post Oak Mall & Phase                      Valley View Mall             Southpark Mall
                                III
                  Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 34 of 52

                                            MULTI-GP HOLDINGS, LLC
    13
                                                SUBSIDIARIES

                                                                        D
Supplemental Key for this Chart only                                    P
                                                             CBL &      I
    Multi-GP Holdings, LLC                                 Associates
                                                             Limited
                                                         Partnership (DE)
    CW Joint Venture, LLC




            99%              99%                                                 99%                      MM—81.99%

                                   D                          U

                                       Multi-GP Holdings,
                                           LLC (DE)




                  GP—1%                                       GP—1%



D                                                                   D                         U
     Westgate Crossing
                                                                        Arbor Place Limited
         Limited                   GP—1%
                                                                         Partnership (GA)
     Partnership (SC)


     Westgate Crossing

                                                                                              18.01%



                  D                                                                                D                         U
                       Meridian Mall
                                                                                                            CW Joint
                          Limited
                                                                                                        Venture, LLC (DE)
                      Partnership (MI)


                         Meridian Mall




                                   D

                                       Shoppes at St. Clair                 Greenbrier Mall              Arbor Place II,
                                        CMBS, LLC (DE)                       II, LLC (DE)                  LLC (DE)


                                       Shoppes at St. Clair                 Greenbrier Mall            Arbor Place and JCP
                  Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 35 of 52

                                              MULTI-GP HOLDINGS, LLC
  14
                                                  SUBSIDIARIES

                                                                             D
Supplemental Key for this Chart only                                         P
                                                                   CBL &     I
  Multi-GP Holdings, LLC                                         Associates
                                                                   Limited
                                                               Partnership (DE)
   CW Joint Venture, LLC


       D                            U

           Multi-GP Holdings,
                                            99%
               LLC (DE)



                           GP—1%                               MM—81.99%
                                D                          U

                                    Arbor Place Limited
                                     Partnership (GA)



                                                    18.01%
                                                      D                             U

                                                                CW Joint
                                                            Venture, LLC (DE)




       D                                D                   UG          D                   UG
             St. Clair Square               CBL/Westmoreland                CBL/Westmoreland              CBL/Park Plaza
             GP I, LLC (IL)                   I, LLC (DE)                     II, LLC (PA)                GP, LLC (AR)

                                                                                                99.9%
                                    99%
                                                                                                     GP—0.1%
                       GP—1%

                                                                                        CBL/Park Plaza, Limited
                                                      GP—0.5%               99.5%
                                                                                           Partnership (AR)
                      D
                           St. Clair Square
                        Limited Partnership (IL)                                            CBL/Park Plaza
                                                                                            Mall, LLC (DE)

                      D                               D                           U I

                           St. Clair Square                CBL/Westmoreland,               Park Plaza Mall
                                                                                                                      CM
                           SPE, LLC (DE)                       L.P. (PA)                  CMBS, LLC (DE)


                           St. Clair Square               Westmoreland Mall and            Park Plaza Mall
                                                                Crossing
                  Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 36 of 52

                               CBL & ASSOCIATES MANAGEMENT, INC.
    15
                                          SUBSIDIARIES

                                                                           D
                                                                           P
                                                                CBL &      I
                                                              Associates
                                                                Limited
                                                            Partnership (DE)


         MM—99%                                                                 MM—99.5%                            MM—99.5%
                                                     D

                                                          CBL & Associates
                                                         Management, Inc. (DE)


                                                                                                      0.5%
                                                                           0.5%
                                                                       D                                     D

                                                                               Eastland Holding                    Eastland Holding
                    CBL/Stroud, Inc. (PA)
                                                                                  I, LLC (IL)                        II, LLC (IL)



                       1%                                                                 61.3563%           38.6437%

D                                                                                         D

                                                                                              Eastland Member,
 Stroud Mall, LLC (PA)
                                                                                                   LLC (IL)


         Stroud Mall



D                                                                                         D

                                                                                                  Eastland Mall,
 IV Outparcels, LLC (CA)
                                                                                                    LLC (DE)


                                                                                                  Eastland Mall
         MGP—1.5%
                            98.5%

D                                   D                                  D                                     D

      Imperial Valley                      CBL-840 GC,                         West Towne                          Hickory Point
    Peripheral, L.P. (CA)                   LLC (VA)                        District, LLC (WI)                   Outparcels, LLC (IL)


Imperial Valley Mall—OP                 840 Greenbrier Circle              West Towne Mall—                  Hickory Point Mall—OP
                                                                           Restaurant District
                 Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 37 of 52

                                 CBL & ASSOCIATES MANAGEMENT, INC.
16
                                            SUBSIDIARIES
     D                           L

          CBL & Associates
         Properties, Inc. (DE)




                     D                              D

                           CBL Holdings                   CBL Holdings II,
                                                                                        Various Third Parties
                            I, Inc. (DE)                     Inc. (DE)


                                                               96.0645%
                                             GP—0.9976%                        2.39379%
                                                                          D
                                                                          P
                                                               CBL &      I
              0.0385%                                        Associates
                                                               Limited
                                                           Partnership (DE)

                                 99.3468%
                                                    D

                                                         CBL & Associates
                                                                                                           MM—99.5%
                                                        Management, Inc. (DE)


                                                                                                0.5%
                     D                              D
                                                            Volusia Mall
                      CBL/GP Cary, Inc. (NC)
                                                            GP, Inc. (NY)

                                                                                  99%
                                     D
                      0.1973%              CBL/GP, Inc. (WY)         GP—1%

                           GP—0.4210%                                                                                         CM
     D                                                              D
        Henderson Square                                                Volusia Mall Limited
     Limited Partnership (NC)                                            Partnership (NY)


                                                                                                    D
            Cross Creek                                                 Volusia Mall Member              Laurel Park Retail
                                     99%
           Mall, LLC (NC)                                                 SPE, LLC (DE)                  Holding LLC (MI)

                         GP—1%
                                                                                                    D

                            Cross Creek Mall                                  Volusia Mall,              Laurel Park Retail
                             SPE, L.P. (NC)                                    LLC (FL)                 Properties LLC (DE)


                            Cross Creek Mall                                  Volusia Mall               Laurel Park Place
           Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 38 of 52

                          CBL & ASSOCIATES MANAGEMENT, INC.
17
                                     SUBSIDIARIES

                                                                D
                                                                P
                                                      CBL &     I
                                                    Associates
                                                      Limited
                                                  Partnership (DE)




                                           D

                                                CBL & Associates
                                               Management, Inc. (DE)




                                                                                                 99%
                            D                              D

                                Port Orange Holdings
                                                               CBL/GP II, Inc. (WY)
                                    II, LLC, (FL)


                            Pavilion at Port Orange—
                                        OPs
                                                                                   GP—1%


                                                                                      D

                                                                 Continental 460          WestGate Mall
     Various Investors
                                                                 Fund LLC (WI)        Limited Partnership (SC)



     315 Investor Units          435 Investor Units       MM—250 Continental Units

                                                                                      D

                                                                                           WestGate Mall II,
                                                                                             LLC (DE)




                                                                                                                 CM
                                                                                            WestGate Mall
                                                                                           CMBS, LLC (DE)
                                     Continental
                                 425 Fund LLC (WI)
                             Pavilion at Port Orange                                        WestGate Mall
                                 West JV—Apts
             Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 39 of 52

                        CBL & ASSOCIATES LIMITED PARTNERSHIP
18
                                      3RD PARTY

                                                                   D
                                                                   P
                                                        CBL &      I
                                                      Associates
                                                        Limited
                                                    Partnership (DE)


                              D

         Vision Fund               CBL HP Hotel                  CBL-TRS Member I,                  TR CBL-TRS I,
      Hamilton, LLC (GA)          Member, LLC (TN)                   LLC (DE)                         LLC (DE)


                MM—50%             50%                                       MM—50%            50%



                                                                                     CBL-TRS
                      Vision-CBL
                                                                                   Joint Venture,
                   Hamilton Place,
                                                                                     LLC (DE)
                       LLC (TN)
                Hamilton Place—ALOFT
                         Hotel



       CBL/York Town                CBL/York Town                 York Town Center
     Center GP, LLC (DE)            Center, LLC (DE)               GP, LLC (DE)                  CBL-Offices at
                                                                                               Friendly, LLC (NC)
                D
                          CBL/Penn                    High Family
                    Investments, LLC (DE)         Partnership I, LP (PA)                     Friendly Center—Belk
                                            11%
                                  38.9%           49.9%
                GP—0.1%                                       GP—0.1%
                                                                                                 CBL-Friendly
                                                                                                Center, LLC (NC)

                                      York Town
                                     Center, LP (PA)

                                                                                                                      CM
      York Town Center                                                                        CBL-Friendly Center
     Holding GP, LLC (DE)         99.999%                                                      CMBS, LLC (DE)

               GP—0.001%
                                                                                           Friendly Shopping Center


                     York Town Center
                     Holding, LP (PA)
                                                                    CBL-Shops at                 CBL-Shops at
                                                                 Friendly, LLC (NC)          Friendly II, LLC (NC)
                • York Town Center
                • York Town Center—
                  Pier One                                             Shops at Friendly Center—Phase I & II
                  Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 40 of 52

                             CBL & ASSOCIATES LIMITED PARTNERSHIP
  19
                                           3RD PARTY

       Supplemental Key for this Chart only                           D
                                                                      P
                                                            CBL &     I
 The Lewis Forrest Conner Family Trust                    Associates
                                                            Limited
The Holland Ashley Conner Family Trust                  Partnership (DE)




                                                     The Lewis Forrest
         GP—91% & LP—1%                                                                         GP—89.9% & LP—0.1%
                                                    Conner Family Trust


                                         4%                                            5%


                                                    The Holland Ashley
                                                    Conner Family Trust


                                         4%                                            5%




               Lebcon I,                                                                               Lebcon
               Ltd. (TN)                                                                            Associates (TN)
                                                                                                Hamilton Place—Lebcon
                                                                                                        (Land)




                            Hamilton Place        CBL Bullseye Member,                 Hamilton Corner
                                                                                                                CM
                           CMBS, LLC (DE)              LLC (TN)                        GP I LLC (DE)


                      Hamilton Place and OP
                                                             20%                         MGP5%


                                                                                                                        CM
                                                                                                    Hamilton Corner
                                          Bassam Issa                      Amin Issa
                                                                                                    GP II LLC (DE)


                                                MM55%              25%                            95%

CM
           Hamilton Crossing                                                    Hamilton Corner CMBS
           CMBS, LLC (DE)                                                       General Partnership (TN)
                                                          Bullseye,
                                                          LLC (TN)
         Hamilton Crossing and                   Hamilton Corner—AAA                   Hamilton Corner
              Expansion                                  Parcel
                  Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 41 of 52

                                CBL & ASSOCIATES MANAGEMENT, INC.
  20
                                             3RD PARTY

       Supplemental Key for this Chart only                            D
                                                                       P
                                                              CBL &    I
 The Lewis Forrest Conner Family Trust                      Associates
                                                              Limited
The Holland Ashley Conner Family Trust                    Partnership (DE)


                                                   D

                                                        CBL & Associates
                                                       Management, Inc. (DE)



                  91%                           91%                          MM—90%                          91%
                     D                                                            D

                         Development Options,
                                                                                       CBL/GP V, Inc. (TN)
                              Inc. (WY)
                                                         The Lewis Forrest
                                                        Conner Family Trust
                          1%                                                                       GP—1%
                                      GP—1%
                                 4%                                                           4%
                                                         4%            5%



                                                        The Holland Ashley
                                                        Conner Family Trust



                                 4%                                                           4%
                                                         4%            5%



       CM                                                                 CBL HP
                                           Jarnigan Road
              Jarnigan Road                                              Self Storage
                                              Limited
               II, LLC (DE)                                            Member, LLC (TN)
                                          Partnership (TN)
        CBL Center—Phase I &                                                  59.98%
                 II
                                                    Chattanooga Self Storage
                                                          JV, LP (TN)


                                                                     MM—
                                                                     40.02%

CM
                                         The Shoppes at                                                   CBL
            CBL Entertainment
                                         Hamilton Place,                   Hamilton                      Terrace
             Parcel, LLC (TN)
                                           LLC (TN)                        Place Self                    Limited
                                                                       Storage, LLC (TN)             Partnership (TN)
         Hamilton Place—Regal         The Shoppes at Hamilton        Hamilton Place—Self                The Terrace
                Cinema                        Place                        Storage
               Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 42 of 52

                             CBL & ASSOCIATES MANAGEMENT, INC.
 21
                                          3RD PARTY

                                                                      D
                                                                      P
                                                          CBL &       I
                                                        Associates
                                                          Limited
                                                      Partnership (DE)

                      CM—99.5%                         MM—96.5%                              CM—75.28%
                                                                                                        D

                                                                                                             CBL & Associates
                                                                                                            Management, Inc. (DE)


                                          0.5%
                                                                               3.5%
                                                                                                         24.72%
                                                 D                                    D

                    CBL-D’Iberville                   CBL Eagle Point                      CBL Statesboro
                   Member, LLC (MS)                  Member, LLC (DE)                     Member, LLC (GA)


                          MM—85%                           MM—50%                               MM—50%

D’Iberville Promenade,              CHM Browning,                         ESR Statesboro,
      LLC (GA)                        LLC (TN)                              LLC (GA)



                  15%                                50%                                  50%



                       The
                                                       Shoppes at
                    Promenade
                                                       Eagle Point,                           Statesboro
                    D’Iberville,
                                                        LLC (TN)                          Crossing, LLC (GA)
                     LLC (MS)
               Promenade at D’Iberville           Shoppes at Eagle Point                    Statesboro—Land




Cincinnati Self Storage          Mid Rivers Self Storage           Beaumont Self Storage
                           50%                              50%                                   50%
   JV III, LP (TN)                    JV, LP (TN)                      JV, LLP (TX)



              MM—50%                           MM—50%                               MM—50%


                                                            Self
                                                          Storage                              Parkdale
                       EastGate                           at Mid                              Self Storage,
                   Storage, LLC (OH)                 Rivers, LLC (MO)                          LLC (TX)
                  EastGate Mall—Self             Mid Rivers—Self Storage                  Parkdale Mall—Self
                       Storage                                                                 Storage
                Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 43 of 52

                             CBL & ASSOCIATES MANAGEMENT, INC.
  22
                                          3RD PARTY

       Supplemental Key for this Chart only                              D
                                                                         P
                                                              CBL &      I
       CBL Ambassador Member, LLC                           Associates
                                                              Limited
   Stirling Ambassador Partners, L.L.C.                   Partnership (DE)



       MM—~86%                         MM—54.29%                             MM—91.09%
                                                   D

                                                        CBL & Associates                                       MJDB Real Estate
                                                       Management, Inc. (DE)                                    Holdings, LLC



                          ~14%
                                                                       9.91%                                  5%
                                                    45.71%
                                 D                                   D

CBL Ambassador Member,            Hammock Landing/West                       The Pavilion at
                                                                                                          Ogdensburg LLC (NY)
      LLC (LA)                     Melbourne, LLC (FL)                   Port Orange, LLC (FL)



              MM—65%                              MM—50%                              MM—50%                  40%




       MM—65%                        Stirling Ambassador                  Hammock Landing
                                                                                                                John Rehak, Jr.
                                     Partners, L.L.C. (LA)                Associates, LP (DE)



                  35%
                                                                         50%                                  5%
                                     35%


                                                             West
                                                          Melbourne
                    Ambassador                           I, LLC f/k/a
                                                                                                Port Orange
                   Town Center                      Benchmark Melbourne
                                                                                                I, LLC (FL)
                  JV, L.L.C. (LA)                   75 Associates LLC (DE)
               Ambassador Town Center




                                  West Melbourne Town                      West Melbourne                     Port Orange Town
    Ambassador                      Center LLC (DE)                      Holdings II, LLC (FL)                 Center LLC (DE)
   Infrastructure,
     L.L.C. (LA)
  Ambassador Town                    Hammock Landing—                    Hammock Landing—               Pavilion at Port Orange—
Center—Infrastructure                    Phase I                             Phase II                             Phase I
                  Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 44 of 52

                                                        CBL/T-C, LLC
 23
                                                         3RD PARTY
      D                           L
           CBL & Associates
          Properties, Inc. (DE)

                      D                             D
                            CBL Holdings                 CBL Holdings II,
                                                                                          Various Third Parties
                             I, Inc. (DE)                   Inc. (DE)
                                                             96.0645%
                                            GP—0.9976%                        2.9379%
                                                                        D
                                                                        P
                                                             CBL &      I
                                                           Associates
                                                             Limited
                          0.1%                           Partnership (DE)
                                      GP—99.9%
                                                                                     D
                                                                                          CBL & Associates
                                                           MM—99.5%
                                                                                         Management, Inc. (DE)
                                                                              0.5%

                                                        Oak Park Holding I,
                                                            LLC (KS)


                       The Galleria Associates,                                              T-C Midwest
                                                        MM—33.1464488%
                             L.P. (TN)                                                      Retail LLC (DE)
                                             16.8535512%                       50%




                                                             CBL/T-C,
                                                             LLC (DE)




                                             CoolSprings                CoolSprings GL
                  CM                                                                                              CM
                                            Mall, LLC (DE)              Parcel, LLC (TN)


                                       CoolSprings Galleria          CoolSprings Macy’s                                        CM
                                                                    Outparcel—Red Robin


                                                                                                            West County
                                                                                                       Shoppingtown LLC (DE)


CM                                                                                                                             CM

             Oak Park                                                                                     West County Mall
           Mall, LLC (DE)                                                                                 CMBS, LLC (DE)


            Oak Park Mall                                                                               West County Center
                Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 45 of 52

                                              MISCELLANEOUS
24
                                                 3RD PARTY

     Supplemental Key for this Chart only                        D
                                                                 P
                                                        CBL &    I
        Horizon Private Equity III, LLC               Associates
                                                        Limited
                     Wolftever II, LLC              Partnership (DE)


                                                                                  D
                                                                                       CBL & Associates
CBL/MSC, LLC (SC)
                                                                                      Management, Inc. (DE)

                                    Burroughs & Chapin
                          49%
                                    Company, Inc. (SC)           CBL/MSC II, LLC (SC)

                                                                MGP—1% & LP—49%
                                  0.1%            0.1%

                                                                 CBL BI Developments                 CBL BI Developments II
                                                                  Member, LLC (TN)                     Member, LLC (TN)
                                    MOSCM, LLC (SC)
                                                                                      20%


                                                                       Horizon Private                         20%
              MGP—1%             GP—1%          GP—1%                  Equity III, LLC

                                                                                                       40%
                                                                                      50%
                                    MOSCI, LLC (SC)
                                                                       Wolftever II, LLC

                                                                                                    MM—40%
                                  48.9%          48.9%
                                                                                 MM—30%


                                                          Mall
                          Mall
                                                        of South
                        of South                                                                BI
                                                       Carolina
                    Carolina Limited                                                       Developments,
                                                   Outparcel Limited
                    Partnership (SC)                                                         LLC (TN)
                                                    Partnership (SC)
                                                   Coastal Grand OP                   Northgate Mall—JCP




                                                                    Coastal Grand
Coastal Grand-DSG,                   Coastal Grand
                                                                      Outparcel                                 BI
     LLC (SC)                       CMBS, LLC (DE)
                                                                   CMBS, LLC (DE)                          Developments
                                                                                                           II, LLC (TN)
Coastal Grand Mall—              Coastal Grand Mall and        Coastal Grand Outparcel               Northgate Mall—Former
Dick’s Sporting Goods                    District                                                         Sears Parcel
                Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 46 of 52

                                               MISCELLANEOUS
 25
                                                  3RD PARTY

                                                                  D
                                                                  P
                                                         CBL &    I
                                                       Associates
                                                         Limited
                                                     Partnership (DE)




                                 D

          CBL Louisville              CBL & Associates         CBL Woodstock Member,        Pleasant Lake-Skoien
         Member, LLC (KY)            Management, Inc. (DE)          LLC (GA)               Investments, LLC (DE)



                                                                                  MM—50%
                                                                                                    7.389%


                    CBL Louisville Outparcel     CBL Woodstock Outparcel         Pleasant Lake
                      Member, LLC (KY)             Member, LLC (GA)              Apts., LP (OH)



            MM—65%               MM—65%                                                    7.611%



                                                                                Horizon Atlanta
                       Horizon Louisville
                                                              MM—75%            Outlet Shoppes,
                       Outlets, LLC (DE)
                                                                                  LLC (DE)



                       35%            35%                                      25%          35%




             Louisville                                                                             Atlanta
                                         Louisville                    Atlanta
              Outlet                                                                                 Outlet
                                     Outlet Outparcels,           Outlet Outparcels,
         Shoppes, LLC (DE)                                                                        JV, LLC (DE)
                                         LLC (DE)                     LLC (DE)
      • Outlet Shoppes of the       Outlet Shoppes of the         Outlet Shoppes at         Outlet Shoppes at
        Bluegrass—OP               Bluegrass—OP Tract 8          Atlanta—Outparcels         Atlanta—Tract 1B
      • Outlet Shoppes of the
        Bluegrass—OP Tract 11


CM                                                                                                                   CM
          Bluegrass Outlet
                                       Bluegrass Outlet            Atlanta Outlet             Atlanta Outlet
          Shoppes CMBS,
                                     Shoppes II, LLC (KY)       Shoppes II, LLC (DE)        Shoppes, LLC (DE)
             LLC (DE)


        Outlet Shoppes of the        Outlet Shoppes of the        Outlet Shoppes at      Outlet Shoppes at Atlanta
             Bluegrass               Bluegrass—Phase II           Atlanta—Parcel
                Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 47 of 52

                                                MISCELLANEOUS
 26
                                                   3RD PARTY

      Supplemental Key for this Chart only                          D
                                                                    P
                                                           CBL &    I
         CBL Gettysburg Member, LLC                      Associates
                                                           Limited
Pleasant Lake-Skoien Investments, LLC                  Partnership (DE)




       CBL Gettysburg Member,          Pleasant Lake-Skoien                 CBL Laredo                      CBL Fremaux
             LLC (DE)                 Investments, LLC (DE)               Member, LLC (TX)                Member, LLC (DE)


                                    29.8426%        29.8426%
                                                                             MM—65%                            MM—65%
                                                    MM—50%
                            MM—50%
                                  Individual Retirement
                                Account of Thomas Berlin,
                                                                                     El Portal Center LLC (DE)
                                       Equity Trust
                                   Company, custodian

                                    1.0987%           1.0987%                          35%



                                          Horizon Group
                                                                                       Lawrence A. Friedman
                                        Properties, L.P. (DE)


                                                                                     Class B
                                    19.0587%         19.0587%
                                                                                     Member


                                                                                            Stirling-Levis,
                            Gettysburg                     Gettysburg
                                                                                             L.L.C. (DE)
                           Outlet Center                      Outlet
                         Holding, LLC (DE)               Center, LLC (DE)
                                                         Outlet Shoppes at                               35%
                                                        Gettysburg Phase II
          Gettysburg Outlet
                                        99%
         Center GP, Inc. (DE)
                                GP—1%                                                                           Fremaux
                                                                            Laredo Outlet                      Town Center
                                         Gettysburg Outlet                  JV, LLC (DE)                      JV, LLC (DE)
                                         Center, LP (PA)




                                        Gettysburg Outlet
                                                                            Laredo Outlet               Fremaux Town Center
                 CM                      Center CMBS,
                                                                          Shoppes, LLC (DE)                SPE, LLC (DE)
                                            LLC (DE)


                                        Outlet Shoppes at           Outlet Shoppes at Laredo            Fremaux Town Center
                                        Gettysburg Phase I                                                 Phase I and II
              Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 48 of 52

                                             MISCELLANEOUS
27
                                                3RD PARTY

     Supplemental Key for this Chart only                         D
                                                                  P
                                                         CBL &    I
CBL El Paso Outparcel Member, LLC                      Associates
                                                         Limited
                Horizon El Paso, LLC                 Partnership (DE)



                                              D
        Horizon El Paso,                           CBL & Associates                              CBL El Paso
           LLC (DE)                               Management, Inc. (DE)                        Member, LLC (DE)

              25%            50%            50%                           25%

                                                  CBL El Paso Outparcel
                                                   Member, LLC (TX)

                  MM—75%
                                MM—50%
                                                     MM—33.333%
                                                                                  MM—50%
                                                   Pleasant Lake-Skoien
                                                  Investments, LLC (DE)

                                                  4.9167%       7.375%

                                                     Pleasant Lake
                                                     Apts., LP (OH)

                                                  11.75%       17.625%



                                           El
                                                                       El Paso
                                      Paso Outlet
                                                                    Outlet Center
                                      Outparcels,
                                                                  Holding, LLC (DE)
                                        LLC (DE)
                                   Outlet Shoppes at El
                                        Paso—OP
                                                                                              El Paso Outlet Center
                                                                                               Manager, Inc. (DE)
                          El Paso                                                                 MM—0.5%
                           Outlet                                                     99.5%
                      Outparcels II,
                         LLC (DE)                                                                El Paso Outlet
                    Outlet Shoppes of El                                                        Center, LLC (DE)
                       Paso—OP II

                                                                                                                      CM
                                                                                              El Paso Outlet Center
            El Paso                                                                             CMBS, LLC (DE)
         Outlet Center
         II, LLC (DE)
      Outlet Shoppes at El                                                                    Outlet Shoppes at El
     Paso—.2763 Acre Tract                                                                    Paso—Phase I and II
                  Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 49 of 52

                                                  MISCELLANEOUS
    28
                                                     3RD PARTY

         Supplemental Key for this Chart only                         D
                                                                      P
                                                             CBL &    I
               Montgomery Partners, L.P.                   Associates
                                                             Limited
     Cafaro Governor’s Square Partnership                Partnership (DE)




D

     CBL & Associates
    Management, Inc. (DE)




                                              99%
                                                                                                        Anthony M. Cafaro,
                                                                            CBL/Kentucky
                                                                                                           Trustee of the
D                                                                           Oaks, LLC (DE)
                                                                                                       Revocable Family Trust

    CBL/GP VI, Inc. (TN)




                            GP—1%                                                         50%         GP—10%

                                   D

                                          Montgomery
                                       Partners, L.P. (TN)
                                                                                                           William A. Cafaro,
                                                                                                        Anthony M. Cafaro, Jr.,
                                                                              The Marion
                                                                                                       Mark J. Beck, Co-Trustees
                                                                            Plaza, Inc. (DE)
                                                                                                       of the Anthony M. Cafaro
                                    47.5%             50%                                                   Irrevocable Trust



                                      Cafaro Governor's
      Donald J. DeSalvo
                                    Square Partnership (OH)
                                                                                      MGP—30%          GP—10%


                                MGP—47.5%         MGP—50%
                     5%




                           Governor’s                     Governor’s                             Kentucky
                             Square                         Square                              Oaks Mall
                          Company (OH)                  Company IB (OH)                        Company (OH)
                     Governor’s Square              Governor’s Square Plaza               Kentucky Oaks Mall
          Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 50 of 52




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                       §
In re:                                                 §        Chapter 11
                                                       §
CBL & ASSOCIATES                                       §        Case No. 20- ______ ()
PROPERTIES, INC.,                                      §
                                                       §
                    Debtor.                            §

       LIST OF EQUITY HOLDERS PURSUANT TO FED. R. BANKR. P. 1007(a)(3)1

                    Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the

following identifies all holders having a direct or indirect ownership interest, of the above-

captioned debtor in possession.

Check applicable box:

☒         There are no equity security holders or corporations that directly or indirectly own 10%
          or more of any class of the debtor’s equity interest.

☒         The following are the debtor’s equity security holders (list holders of each class, showing
          the number and kind of interests registered in the name of each holder, and the last
          known address or place of business of each holder):

    Name and Last Known Address of Equity                          Kind/Class of                 Number of
               Interest Holder                                       Interest                  Interests Held
                  Charles B. Lebovitz
              2030 Hamilton Place Blvd.
                                                                   Common Stock                     8.82%2
                CBL Center, Suite 500
             Chattanooga, Tennessee 37421

1
     This list reflects holders of five percent or more of CBL & Associates Properties, Inc.’s common stock, as of the
     dates listed in the following footnotes. The calculation is based on a total of 195,765,021 shares of common stock
     outstanding as of September 30, 2020. This list serves as the required disclosure by the Debtor pursuant to Rule
     1007 of the Federal Rules of Bankruptcy Procedure. By separate motion filed contemporaneously herewith, the
     Debtor is requesting a waiver of the requirement under Rule 1007 to file a list of all its equity security holders.
2
     The above percentage includes 1,030,915 shares owned directly by Charles B. Lebovitz; 26,052 shares held in
     trust for the benefit of his grandchildren (of which Mr. Lebovitz disclaims beneficial ownership), of which Mr.
     Lebovitz may be deemed to share voting and investment power; 15,729,379 shares beneficially owned by CBL
     & Associates Properties, Inc.’s predecessor, CBL & Associates, Inc., which Mr. Lebovitz may be deemed to
     beneficially own by virtue of his control of CBL & Associates Properties, Inc.’s predecessor; and 489,071




WEIL:\97691128\2\32626.0003
          Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 51 of 52




    Name and Last Known Address of Equity                         Kind/Class of                Number of
               Interest Holder                                      Interest                 Interests Held

              Exeter Capital Investors, L.P.
               7 Bulfinch Place, Suite 500                       Common Stock                    7.79%3
                   Boston, MA 02114

    Charles Schwab Investment Management, Inc.
                  211 Main Street                                Common Stock                    7.01%4
              San Francisco, CA 94105




     shares of common stock owned by College Station Associates, an entity controlled by Mr. Lebovitz. This
     information is current as of September 9, 2020.

3
     The above percentage includes 15,216,909 shares held directly by Exeter Capital Investors, L.P. (“Investors”).
     33,091 shares are held by Michael L. Ashner (“Ashner”) for the benefit of Investors. The general partner of
     Investors is Exeter Capital GP LLC (“GP”), the managing member of which is WEM Exeter LLC (“WEM”).
     Ashner is the managing member of WEM. On a fully diluted basis, Ashner owns 2,045,153 of the shares
     owned by Investors. This information is current as of March 19, 2020.
4
     This information is current as of September 30, 2020.




                                                          2
WEIL:\97691128\2\32626.0003
                    Case 20-35226 Document 1 Filed in TXSB on 11/01/20 Page 52 of 52




Fill in this information to identify the case:

Debtor name: CBL & Associates Properties, Inc.
United States Bankruptcy Court for the Southern District of Texas
                                             (State)
Case number (If known):




Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
1341, 1519, and 3571.


             Declaration and signature



    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
    partnership; or another individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
    correct:
    ☐       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐       Schedule H: Codebtors (Official Form 206H)
    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐       Amended Schedule ____
           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
           Other document that requires a declaration Consolidated Corporate Ownership Statement and List of Equity Holders

    I declare under penalty of perjury that the foregoing is true and correct.



    Executed on November 1, 2020
                                                        /s/ Jeffery V. Curry
                                                         Signature of individual signing on behalf of debtor
                    MM / DD /YYYY
                                                         Jeffery V. Curry
                                                         Printed name

                                                         Chief Legal Officer and Secretary
                                                         Position or relationship to debtor




Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors


WEIL:\97619294\3\32626.0003
